        Case 3:19-cv-00769-YY           Document 2     Filed 05/15/19         Page 1 of 12


                                                             FILED15 t·lAY •1916:10JJSDC·IJRP



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                               PORTLAND          DIVISION




                                                       Comp laint for a Civil Case

                                                       Case No.        ?>: 19 - C,u-Jto9-Yy
(Write the full name of each plaintiff who is filing
                                                       (to be filled in by the Clerk 's Office)
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write "see
attached " in the space and attach an additional
                                                       Jury T ria l:      rn"Yes      □   No
                                                                          (check one)
page with the full list of names.)


    -against-




                                                         )
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write "see
attached" in the space and attach an additional
page with the full list of names.)
      Case 3:19-cv-00769-YY                 Document 2   Filed 05/15/19   Page 2 of 12




I.   The Parties to This Complaint

     A.       The Plaintiff(s)

              Provide the information below for each plaintiff named in the complaint. Attach
              additional pages if needed .

                          Name
          flla.~ li'11j   ~ Address
                          City and County
                          State and Zip Code
                          Telephone Number
                          E-mail Address

     B.      The Defendant(s)

             Provide the information below for each defendant named in the complaint,
             whether the defendant is an individual , a government agency, an organization, or
             a corporation. For an individual defendant, include the person ' s job or title (if
             known). Attach additional pages if needed.

             Defendant No. 1
                          Name
                          Job or Title
                          (if known)
                          Street Address         ,1ss~ sv
                          City and County
                          State and Zip Code                  11W
                          Telephone Number
                          E-mail Address
                          (if known)

             Defendant No. 2
                          Name
                          Job or Title
                                                                                    I
                          (if known)
                          Street Address          116'5"') ${;J '1/4- Aveviu-e..J #:-6/
                          City and County       'i!J"'--rd Wc~s·~,"'J fo-""\
                                                          t
      Case 3:19-cv-00769-YY            Document 2      Filed 05/15/19      Page 3 of 12




                     State and Zip Code                             q7~;}-J
                     Telephone Number
                     E-mai I Address
                     (if known)

             Defendant No. 3
                     Name                                                              r-f,v,er.. f-
                     Job or Title
                     (if known)
                     Street Address           i 1J/J_5 SW t½,t (              Bov--levCA.rct
                     City and County          t(yo.. n~      ,'   Wo.. '5 h ,~ta V\
                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (if known)

             Defendant No. 4
                     Name                     ~ " ' l :~,,.
                     Job or Title
                     (if known)
                                                Z~r - T'J <-,re!              Pel•~ ()er,,,,-JMelA,"t-

                     Street Address          /3/d- ~ SW tt~1 I {b(A,levc-c.,,-J._
                     City and County
                     State and Zip Code
                     Telephone Number          503 . '=> 3 'L '-II? I
                     E-mail Address
                     (if known)

II.   Basis for Jurisdiction

      Federal courts are courts of limited jurisdiction (limited power). Generally, only two
      types of cases can be heard in federal court: cases involving a federal question and cases
      involving diversity of citizenship of the parties. Under 28 U.S .C. § 1331 , a case arising
      under the United States Constitution or federal laws or treaties is a federal question case.
      Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
      State or nation and the amount at stake is more than $75 ,000 is a diversity of citizenship
      case. In a diversity of citizenship case, no defendant may be a citizen of the same State
      as any plaintiff.


                                                3
                                   Case 3:19-cv-00769-YY                 Document 2               Filed 05/15/19     Page 4 of 12
                                                                                                                                                       -
                     I




                                                                                                                                                   .
I                         I
I                         I
_a,fero-iA"'+             'AID •    .~

                     11

I


I
                                   Co t'Vl M   vt.lf\. • •     ..J..y   ~   rtV\ -e-r s-                   £r it-~rclet-b I~
                                                                                                                           L-/a IA s-   t /\. CJ
                                                                                                                                             /
                                          Al/4 - A/4~ - frof.-1- (9,q ~ ,·-z.. (A..'h\,"
                                         r;, '38CJ s W . Co.0/./-0
                                                            V
                                                                   I J-1,°QI. ~~ ,\/          V
                                                                                                    ✓


                                         Po rfl~"'J                      Mvv/.flllo ~~A
                     I                           17~31
                                         Ore.c:.\ o n.
                                         Soi. Jt3.l/o38
                                          l/lfo(o)_ r_Ou. h ,/II" • Ara
                                                               V                      V




    {}e, ferv}   IA i,,   f- Alo. t-i

                                          R{Ac_~o..~I                   OIA..k:e_ . , T .... ..0/,,,:;lV\..,~ ( (v
                                                                                          ✓                   p            ,
                                           Fx e ,-l-v ve, O,•rp'-f'°r - c_ , .A-. l-1 .
                                                   C..,l .t.

                                           b38o SW-f'<>JJ / fol flla A                                             Lr /q,. /


                                           .Pn~t1~1,\J, /11~-,+"'-o                                     .t-.. ✓
                                                                                    I
                                                                                              "1--7~

                                           (),t>_Qr,,/1  t7 ~? 'I
                                            <foi. ;}-'/3. <-/03S
                                            r&<Ake.. G) /" ,/l<:A.~ nt'           1           - 0ro
                                                                                                  c../




                                                                                                                                .


                     II
Case 3:19-cv-00769-YY   Document 2   Filed 05/15/19   Page 5 of 12
                 Case 3:19-cv-00769-YY       Document 2               Filed 05/15/19          Page 6 of 12
                                                                                                                         ~


            I



t   ()P{.LV\ Ja"" ·f- Ale. 9
            I
                   Ei>j/)~ S/,_o.,v/0\. Jv,J/J,/t'dvt..O\.fle/                                        ~
                   I /<to s- Sw /·9.;~-+- Avl
                                                                                                      ''
                                                           r
                                                             ev?IA.~
                                                                                                             I


                   T:·qO\.rJ.. ' lA/4 r::h ir~ -'\ I -"'

                     V
                   () r" °'    / C/?~~3 (./
                            r, 11"1

                    S-c~- b 3? G~ IC(   o                        .,



r
                    qr~h,A.rQ               r"ic.. },,(-_{" (@        ,•/Jvv,flD .. I '   (!> ;;Yi           )
                   'V
                                                                      V                              ___./
                  1/'t:to..rJ.
                     V
                                      P~.op ,tv
                                        V
                                              -,     .J\14~VCl-e,_r




    -




                                                                                                                 '




                                                                                                                     -

I
I

I
 Case 3:19-cv-00769-YY            Document 2          Filed 05/15/19         Page 7 of 12




What is the basis for federal court jurisdiction? (check all that apply)

      iVFederal question                               ~Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A.     If the Basis for Jurisdiction Is a Federal Question

       List the specific federal statutes, federal treaties, and/or provisions of the United
       States Constitution that are at issue in this case.

         5ec.. t•.:> ho I c>f
         Ac..-1- of l16Cf


B.     If the Basis for Jurisdiction Is Diversity of Citizenship

        l.     The Plaintiff(s)

               a.      If the plaintiff is an individual

                       The plaintiff, (name)      ~lvhn.
                                                     I
                                                                      C/Q.r/.c , is a citizen of
                       the State of (name)     ___,("""'--'
                                                     2 r'-'€"'".....O
                                                             JcJ    "'-'-
                                                                       ~-=--------


                b.     If the plaintiff is a corporation

                        The plaintiff, (name)           IV    /k                     ,
                                                                               is incorporated
                        under the laws of the State of (name)           Y/fr
                        and has its,.~rincipal place of business in the State of (name)
                                MA-                       .
               (If more than one plaintiff is named in the complaint, attach an additional
               page providing the same information for each additional plaintiff.)

        2.      The Defendant(s)

                a.      If the defendant is an individual

                        The defendant, (name)        5h.e l Iv
                                                            7
                                                                       Ooe,          , is a citizen of
                        the S~ate of ~name)      ()r~f{t?                            Or is a citizen of
                        (foreign natwn)  ---~!'£
                                             ~-..~.-~~-----



                                           4
        Case 3:19-cv-00769-YY           Document 2        Filed 05/15/19          Page 8 of 12




                      b.      If the defendant is a corporation           n   I         rr
                                                        C,,M"°",M,\:J.j    r~rlvit,r S" -tv
                              The defendant, (name) A{{orl.c,..ble        H~si 1"'j' , is
                              incorporated under the laws of the State of (name)
                               (!) e, o /1                   , and has its principal place of
                              busine sin the State of (name) Orego                              . Or is
                              incorporated under the laws of (foreign nation)
                                      &A-                   ,  and has its principal place of
                              business in (name) - -.l~ v;1/I_A;~- - - - --
                      (If more than one defendant is named in the complaint, attach an
                      additional page providing the same information for each additional
                      defendant.)

              3.      The Amount in Controversy

                      The amount in controversy- the amount the plaintiff claims the defendant
                      owes or the amount at stake-is more than $75,000, not counting interest
                      and costs of court, because (explain):

                           Q.._vWAJe 5        a...re       P,e.rfYUne.""+              g_   ..J_


III.   Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as
       briefly as possible the facts showing that each plaintiff is entitled to the damages or other
       relief sought. State how each defendant was involved and what each defendant did that
       caused the plaintiff hann or violated the plaintiffs rights, including the dates and places
       of that involvement or conduct. If more than one claim is asserted, number each claim
       and write a short and plain statement of each claim in a separate paragraph. Attach
       additional pages if needed.
                    Case 3:19-cv-00769-YY   Document 2       Filed 05/15/19     Page 9 of 12




                      -·-------
    D?Fe,~~~+ ~d-                                              ---
              a.. Jf _ +he vRefe,,Jcivi·I- ,'
                                                         -
                                                                 ~V'l.    I   \Y\d.• v~cl tA., ( .
                                                                                                     ----
                    The.    Je[e,,,J~.,..+,      frMkie            Oo ,            ,·s- °' _ _ __
                  c.:+:u_.,.    of the S k+e_ o-f c'Jfif>Y'-


~ 9efeJ.(;\y\+ :tt3 _
- - ~ b I-f_ ~k. Jefe~,,,,f , s- 3&vernrvte:/-,,__/ ~ency
I                The__je,fe~,,J1 Ti1'"'rJ. - fo!,'ce /}t:f.-dff"te.-.. f, -_ _
_ _ _ _ i')               -/be pohe J~rf/Vlen f -(;r                              fhe_     c, -Ir,
                 of' ·r;,1"- rJ1 () rey o _v'\ lA,,,J._U -fhe Io,_1,;v ~                       of __ _____
                 -the. ~fe. c,f Ort;o.,, _v\.,J,_ ha.s- :f                                      _
                    rt'ttf.Jf'".J f /tAC.e.. of b1J.s."/le55 :.. ,. flie_                       -/cJe__ -.,..-·-
                 cJf       Oro/"'- _ _ _ _ _ _ _ _ _ _ _ _____
          I
., (k(Jct~1    -ti--f-j
                 o....    :Lf    -+~ M~V\k~-f.                     ,-s-

___    I __ ·TL,e_ clef~+ f1~1-Q..V\. l i.,,~ .-s: 0.
. _____l_ _ _ cJ-1,'U.vi of -Jhe _ ~kie of- cJf7JO/l _ c - _ - - 1
- ~I~
   1.. - - - - - - - - - - - - - - - - !



-0~1a.~1- ~s-
-----b~                      Se.e..    pa..Be.   ~ ---------·-
Case 3:19-cv-00769-YY      Document 2   Filed 05/15/19   Page 10 of 12




                            '
                            I/\..




            c_,:/-:-z..e                                                 OA
      Case 3:19-cv-00769-YY            Document 2       Filed 05/15/19     Page 11 of 12




IV.   Relief

      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons yo u claim you are entitled to




V.    Certification and Closing

      Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best ofmy
      knowledge, information, and belief that this complaint: (1) is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law; (3) the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4) the
      complaint otherwise complies with the requirements of Rule 11.

      A.       For Parties Without an Attorney

               I agree to provide the Clerk' s Office with any changes to my address where case-
               related papers may be served. I understand that my failure to keep a current
               address on file with the Clerk's Office may result in the dismissal of my case.

                                  ftt:t.v /) , 20Jj_.

                                              £~
               Date of signing:


               SignatureofP!ainti;
               Printed Name of Plaintiff      J~{M
                                                  ~

                                                6
Case 3:19-cv-00769-YY        Document 2   Filed 05/15/19   Page 12 of 12




B.   For Attorneys

     Date of signing: _____, 20 _ _

     Signature of Attorney
     Printed Name of Attorney
     Bar Number
     Name of Law Firm
     Address
     Telephone Number
     E-mail Address




                                    7
